Citation Nr: 0937187	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The Board notes that the Veteran was scheduled for a Travel 
Board hearing in August 2009.  However, he withdrew his 
request for a hearing in an August 2009 written statement.  
See 38 C.F.R. § 20.704(e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he 
was exposed to loud noise and had symptoms of hearing loss 
during service, and his current left ear hearing loss is 
related to such in-service experiences.

2.  Resolving all reasonable doubt in the Veteran's favor, he 
was exposed to loud noise and had symptoms of tinnitus during 
service, and his current tinnitus is related to such in-
service experiences.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred as a result of active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection 
for left ear hearing loss and tinnitus constitutes a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where 
a condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection 
may be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Under 38 C.F.R. § 3.307, certain chronic diseases as 
enumerated in 38 C.F.R. 
§ 3.309(a), including organic diseases of the nervous system 
(such as sensorineural hearing loss), will be presumed to 
have been incurred in or aggravated by service if they 
manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304; see also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 
3.303(b), the nexus element may be established based on 
medical or lay evidence where there is competent evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

For VA purposes, impaired hearing is a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  
Charles v. Principi, 16 Vet. App. 370 (2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that he is entitled to 
service connection for left ear hearing loss and tinnitus 
because such disabilities are the result of acoustic trauma 
during service in the Air Force.  He reported at the March 
2007 VA examination that he served as a parachute rigger, 
resulting in exposure to loud noises from aircraft engines 
and general flight-line noise.  He further stated that he has 
had tinnitus for approximately 50 years, although he could 
not remember the exact date of onset.  In his substantive 
appeal, the Veteran asserted that he has experienced tinnitus 
since hitting his head on a bomb bay on an aircraft in June 
or July 1945.  

The Veteran's report of separation from service confirms that 
he served as a parachute rigger, which would be consistent 
with frequent noise exposure during service.  His service 
treatment records consist of his entrance and exit 
examinations, which both reflect a score of 15 out of 15 on a 
"whisper" test.  However, despite the lack of in-service 
documentation of complaints or treatment for hearing loss or 
tinnitus, the Veteran is competent to describe the nature and 
extent of his in-service hearing difficulties.  See 38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet. App. at 307-08.  Additionally, 
the VA examiner noted that "whisper" tests are not 
considered valid and the Veteran could have sustained some 
minor changes in hearing in the higher frequencies during 
service that would not have been detected by such tests.

At the March 2007 VA examination, the Veteran reported having 
in-service noise exposure as indicated above, as well as 
post-service loud noise exposure for approximately 15 years 
in his employment at an aircraft manufacturing company.  The 
Veteran stated that he experienced a significant decrease in 
hearing after having left ear surgery in 1995.  Audiological 
testing revealed left ear pure tone thresholds ranging from 
70 to 100 decibels in the 500 to 4000 Hertz levels, and 
speech discrimination of 64 percent.  The VA examiner 
diagnosed the Veteran with severe to profound mixed hearing 
loss in the left ear.  She stated that the test results were 
consistent with previous evaluations in 2006 and January 
2007.  The VA examiner stated that she was unable to render 
an opinion as to the etiology of the Veteran's left ear 
hearing loss without resulting to speculation because he had 
left ear surgery after service.  However, she opined that the 
Veteran's tinnitus was less likely as not due to in-service 
noise exposure because he could not recall the exact date of 
onset, there was no documentation of tinnitus until the VA 
examination more than 62 years after service, there was a 
significant history of post-service noise exposure, and the 
Veteran had surgery on the left ear.

The Board notes that the VA examiner indicated that she did 
not review the Veteran's private treatment records, and it 
appears that they were not in the claims file at the time of 
the examination.  Private treatment records dated from March 
1994 through November 2007 have been associated with the 
claims file.  Such records reflect continuous complaints of 
bilateral hearing loss, with the left ear greater than the 
right.  In March 1994, the Veteran reported having many years 
of miscellaneous aircraft noise exposure.  He also stated 
that he had decreased hearing in the left ear over the past 
two years and had been told that he had nerve deafness.  He 
was diagnosed with severe conductive hearing loss in the left 
ear at 250 to 500 Hertz, declining to severe to profound 
mixed hearing loss at 500 to 4000 Hertz.  

In November 1995, the Veteran complained of blockage and 
decreased hearing on the left side.  His treating physician, 
Dr. Kronman, noted that he had a long-term hearing loss on 
the left side.  Physical examination revealed ossicular 
fixation with mixed hearing loss and possible internal 
fixation of bone on the left side.  The Veteran underwent 
surgery on the left ear in an attempt to improve his hearing.  
The Board notes that, although the Veteran reported having a 
stapedectomy at the March 2007 VA examination, his treatment 
records indicate that he declined that aspect of the surgery 
due to possible side effects of permanent hearing loss and 
vertigo.  The Veteran continued to have decreased hearing 
after the surgery.

An audiological examination conducted within a year after the 
left ear surgery, in June 1996, reflects a pattern of hearing 
impairment similar to that prior to the surgery, and a 
diagnosis of severe to profound mixed hearing loss across all 
frequencies was noted.  Examinations conducted in October 
2002 and December 2006 also reflect similar patterns of 
hearing impairment and diagnoses, and the examiners noted 
that there were no significant changes since the prior 
examinations.  The Veteran received hearing aids in 2002.

In support of his claim, the Veteran submitted a December 
2006 letter from his treating otolaryngologist, Dr. Freeman.  
Dr. Freeman stated that the Veteran has significant 
sensorineural hearing loss which is as likely as not a result 
of loud noise exposure during service.  The Board notes that 
the December 2006 audiological examination, as summarized 
above, was conducted by an audiologist with Dr. Freeman's 
office.  That examination report indicates a known 
asymmetrical hearing loss of many years, with a history of 
left ear surgery in November 1995.

Additionally, the Veteran submitted a November 2006 letter 
from his wife.  She indicated that the Veteran has had 
hearing problems since they met and that such problems have 
grown progressively worse over the years.  

Based on the foregoing information, the Board finds that the 
Veteran is entitled to service connection for left ear 
hearing loss and tinnitus.  As the Veteran's puretone 
thresholds were above 40 decibels in all frequencies at the 
March 2007 VA examination, the evidence of record reflects a 
present left ear hearing disability as defined by 38 C.F.R. 
§ 3.385.  Additionally, although the Veteran is competent to 
diagnose tinnitus as it is readily observable by its unique 
characteristics, see Charles, 16 Vet. App. 370, the VA 
examiner confirmed the existence of tinnitus.

As to the Veteran's hearing loss, the evidence further 
reflects that the Veteran experienced in-service noise 
exposure that may have resulted in acoustic trauma.  He has 
indicated that he has had continuous symptoms of hearing loss 
since service.  The Veteran's post-service treatment records 
beginning in 1994 document complaints of long-term hearing 
loss, and his wife of many years indicated that she observed 
his hearing loss when they first met.  The Board notes that 
the Veteran was granted service connection for right ear 
hearing loss based on the same history of in-service and 
post-service noise exposure.  

The Board acknowledges that the VA examiner indicated that 
she could not render an opinion as to the etiology of the 
Veteran's left ear hearing loss due to his November 1995 
surgery.  However, it does not appear that the audiological 
examinations conducted shortly before the surgery, in 1994, 
and after the surgery, in 1996 and October 2002, were 
available for the examiner's review.  As noted above, such 
records all reflect a similar level of hearing impairment.  
Moreover, Dr. Freeman opined in December 2006 that the 
Veteran's hearing loss was as likely as not due to in-service 
noise exposure, with full knowledge of the Veteran's November 
1995 surgery and post-service noise exposure.  As such, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence of record establishes that his 
current left ear hearing loss is related to service.  
Accordingly, he is entitled to service connection for such 
disability.

As to tinnitus, the Veteran has indicated that he has 
experienced such symptoms for at least 50 years, and he 
specifically stated that he has had tinnitus since hitting 
his head during service in 1945.  Although there is no 
documentation of tinnitus until the March 2007 VA 
examination, the Board notes that the Veteran appears to have 
associated such symptoms with his hearing loss.  Other than 
the lack of medical documentation, there is no indication 
that the Veteran's reports of tinnitus are not credible.  As 
noted above, competent lay evidence may not be rejected 
solely due to a lack of contemporaneous medical records.  See 
Buchanan, 451 F.3d at 1337; see also Davidson v. Shinseki, 
2009 WL 2914339 (Fed. Cir. Sept. 14, 2009).  Additionally, 
the VA examiner's negative nexus opinion for tinnitus was 
based in part on the November 1995 surgery and the Veteran's 
inability to specify an exact date of onset.  As noted above, 
the Veteran reported a specific date of onset after the VA 
examination, and the VA examiner did not review private 
treatment records concerning the effects of the surgery.  As 
such, the Board gives little weight to the VA examiner's 
opinion.  Resolving all reasonable doubt in the Veteran's 
favor, the evidence establishes that he had an in-service 
injury or event, continuous symptoms of tinnitus since that 
time, and a current disability with the same symptoms.  As 
such, service connection is warranted for tinnitus.  See 38 
C.F.R. § 3.303(b); Davidson, 2009 WL 2914339.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


